HOOD, Associate Judge
(dissenting).
The majority opinion reaches the conclusion that appellant was not fully advised of his right to counsel. With that conclusion I cannot agree. When appellant was first brought into court he was asked if he wanted to get a lawyer. This question was in plain, simple, and understandable language. He replied that he did not. I think there was no duty on the court to then force a lawyer upon appellant or compel him to go out and get one. Had appellant replied that he wanted a lawyer but could not afford one, or that he wanted time in which to consult a lawyer, we would have a different situation. Appellant was nineteen years of age and was accompanied by his mother. Nothing in the record indicates that either was below-average intelligence. After appellant had denied the charge, trial was s.et for approximately two weeks later and appellant, was told that if he desired counsel at trial he might have it. . Thus appellant had tw-o:weeks tp reconsider, the question of whether he wanted a lawyer to represent hipi.at trial. He stood by his original decision.that he wanted no lawyer and appeared at. tri.al and- defended himself. When the decision went against him, he promptly got a lawyer because within less than a week his counsel filed a motion for new trial accompanied by affidavits-. This, it seems to me, is pretty clear proof that appellant knew of his. right* to counsel, knew how to get one, and was able to get one just as soon as he wanted one. In my- view this is a case where appellant having taken his chance without a lawyer and without a jury and having lost, now wants a new trial with a lawyer and with a jury.
■ Probably appellant made a mistake in going to trial without a lawyer, as few laymen are capable of properly representing themselves in a court proceeding, but the record does not convince me that appellant was unaware of his right to counsel or that he did hot intelligently waive that right. I would affirm.